 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 1 of 11 Page ID #:1



 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar No. 160913
 2    Email: Lovelace@luch.com
 3   225 South Lake Avenue, Suite 200
     Pasadena, California 91101-3030
 4   Telephone: (626) 449-1882
     Facsimile: (626) 449-1958
 5

 6
     Counsel for Plaintiffs, Trustees of the Operating Engineers Pension Trust, et al.

 7

 8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   TRUSTEES OF THE OPERATING                      CASE NO.: 2:19-cv-6541
     ENGINEERS PENSION TRUST,
12   TRUSTEES OF THE OPERATING
13   ENGINEERS HEALTH AND                           COMPLAINT FOR:
     WELFARE FUND, TRUSTEES OF
14   THE OPERATING ENGINEERS                          1. BREACH OF WRITTEN
     VACATION-HOLIDAY SAVINGS                            COLLECTIVE BARGAINING
15   TRUST, TRUSTEES OF THE                              AGREEMENT AND
16
     OPERATING ENGINEERS                                 VIOLATION OF ERISA § 515
     TRAINING TRUST, TRUSTEES OF                         [29 U.S.C. § 1145]
17   THE OPERATING ENGINEERS
     LOCAL 12 DEFINED                                 2. BREACH OF CONTRACT
18   CONTRIBUTION TRUST, TRUSTEES                        (SETTLEMENT AGREEMENT)
     OF THE FUND FOR
19   CONSTRUCTION INDUSTRY
20   ADVANCEMENT, ENGINEERS
     CONTRACT COMPLIANCE
21   COMMITTEE FUND, CONTRACT
     ADMINISTRATION FUND,
22   SOUTHERN CALIFORNIA
23
     PARTNERSHIP FOR JOBS FUND, and
     OPERATING ENGINEERS
24   WORKERS’ COMPENSATION
     TRUST,
25
                     Plaintiffs,
26

27             vs.

28

                                                1
                                                                                  COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 2 of 11 Page ID #:2



 1   MIKE BUBALO CONSTRUCTION
     CO., INC., a California corporation,
 2

 3                  Defendant.

 4

 5             Plaintiffs, TRUSTEES OF THE OPERATING ENGINEERS PENSION
 6   TRUST, TRUSTEES OF THE OPERATING ENGINEERS HEALTH AND
 7   WELFARE FUND, TRUSTEES OF THE OPERATING ENGINEERS VACATION-
 8   HOLIDAY SAVINGS TRUST, TRUSTEES OF THE OPERATING ENGINEERS
 9   TRAINING TRUST, TRUSTEES OF THE OPERATING ENGINEERS LOCAL 12
10   DEFINED CONTRIBUTION TRUST, TRUSTEES OF THE FUND FOR
11   CONSTRUCTION INDUSTRY ADVANCEMENT, ENGINEERS CONTRACT
12   COMPLIANCE COMMITTEE FUND, CONTRACT ADMINISTRATION FUND,
13   SOUTHERN CALIFORNIA PARTNERSHIP FOR JOBS FUND, and OPERATING
14   ENGINEERS WORKERS’ COMPENSATION TRUST, complain and allege:
15                               JURISDICTION AND VENUE
16             1.   This Court has jurisdiction of this case pursuant to section 502(e)(1) of
17   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
18   U.S.C. § 1132(e)(1)], which grants the United States District Courts exclusive
19   jurisdiction over civil actions brought by a fiduciary pursuant to section 502(a)(3) of
20   ERISA [29 U.S.C. § 1132(a)(3)], to redress violations or enforce the terms of ERISA
21   or an employee benefit plan governed by ERISA. Such jurisdiction exists without
22   respect to the amount in controversy or the citizenship of the parties, as provided in
23   section 502(f) of ERISA [29 U.S.C. § 1132(f)].
24             2.   This Court also has jurisdiction of this case pursuant to section 301(a) of
25   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
26   § 185(a)], which grants the United States District Courts original jurisdiction over
27   suits for violation of contracts between an employer and a labor organization in an
28   ///
                                                  2
                                                                                   COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 3 of 11 Page ID #:3



 1   industry affecting commerce, without respect to the amount in controversy and the
 2   citizenship of the parties.
 3             3.   Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
 4   U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that
 5   this is the district in which the Plaintiffs’ Trusts (defined below) are administered, the
 6   signatory union maintains union offices, and where the contractual obligation is to be
 7   paid.
 8             4.   To the extent this Complaint sets forth any state law claims, this Court
 9   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
10                                           PARTIES
11             5.   Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
12   the Operating Engineers Health and Welfare Fund, Trustees of the Operating
13   Engineers Vacation-Holiday Savings Trust, Trustees of the Operating Engineers
14   Training Trust, and Trustees of the Operating Engineers Local 12 Defined
15   Contribution Trust (collectively, the “Trustees”), are the trustees of four express trusts
16   (collectively, the “Trusts”) created pursuant to written declarations of trust (the “Trust
17   Agreements”) between the International Union of Operating Engineers, Local Union
18   No. 12 (“Local 12”), and various multiemployer associations in the construction
19   industry in Southern California and Southern Nevada. The Trusts are now, and were
20   at all times material to this action, labor-management multiemployer trusts created and
21   maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. The
22   Trustees, as trustees of the Trusts, are “fiduciar[ies]” with respect to the Trusts as
23   defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)]. Plaintiff, Fund for
24   Construction Industry Advancement, is an employer established and administered
25   trust formed and created to protect and expand the interests of the construction
26   industry. Plaintiff, Engineers Contract Compliance Committee Fund, is established by
27   Local 12 in accordance with Section 6(b) of the Labor Management Cooperation Act
28   of 1978 in order to improve job security and organizational effectiveness. Plaintiff,
                                                  3
                                                                                   COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 4 of 11 Page ID #:4



 1   Contract Administration Fund, is an employer established fund for the purpose of
 2   protecting and promoting the interests and welfare of the construction industry, its
 3   individual employers, and employees. Plaintiff, Southern California Partnership for
 4   Jobs Fund, is an industry-wide advancement fund established by the employers and
 5   Local 12. Plaintiff Operating Engineers Workers’ Compensation Trust is a trust fund
 6   established by Local 12 and certain employers to administer worker’s compensation
 7   benefits. Collectively, all plaintiffs are referred to herein as the “Plaintiffs.”
 8             6.     At all times material herein, Local 12 has been a labor organization
 9   representing employees in the building and construction industry in Southern
10   California and Southern Nevada, and a labor organization representing employees in
11   an industry affecting commerce within the meaning of § 301(a) of the Labor-
12   Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
13             7.     At all times material herein, Defendant, Mike Bubalo Construction Co.,
14   Inc., a California corporation (“Bubalo”), has been a corporation duly organized and
15   existing by virtue of the laws of the State of California with its principal place of
16   business located in Baldwin Park, California.
17                   BARGAINING AGREEMENT AND STATUS OF PARTIES
18             8.     Since at least August 2012, and at all times material herein, Bubalo has
19   been a member of the Engineering Contractors’ Association (“ECA”), a multi-
20   employer association, and thereby granted all bargaining authority to ECA.
21             9.     As a member of ECA, Bubalo is bound by the terms and conditions of
22   the Master Labor Agreement (the “Master Agreement”) in effect between Local 12
23   and ECA, as well as the incorporated Trust Agreements. At all times material herein,
24   the Master Agreement has been a written collective bargaining agreement in effect
25   between ECA and Local 12.
26             10.    At all times material herein, Bubalo has been obligated to the terms and
27   provisions of the Master Agreement and Trust Agreements.
28   ///
                                                   4
                                                                                      COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 5 of 11 Page ID #:5



 1             11.   Bubalo is an “employer,” as that term is understood in the Master
 2   Agreement and related Trust Agreements.
 3             12.   Bubalo is an “employer” as defined and used in section 3(5) of ERISA
 4   [29 U.S.C. § 1002(5)], and therefore, Bubalo is “obligated to make contributions to a
 5   multiemployer plan” within the meaning of section 515 of ERISA [29 U.S.C. § 1145].
 6   Plaintiffs are informed and believe, and thereon allege, that Bubalo is also an
 7   “employer” engaged in “commerce” in an “industry affecting commerce,” as those
 8   terms are defined and used in sections 501(1) and 501(3) of the LMRA [29 U.S.C. §
 9   142(1) and § 142(3)], and within the meaning and use of section 301(a) of the LMRA
10   [29 U.S.C. § 185(a)].
11                                FIRST CLAIM FOR RELIEF
12       Breach of Written Collective Bargaining Agreement and Violation of § 515 of
13                                   ERISA [29 U.S.C. § 1145]
14             13.   Plaintiffs hereby incorporate by reference paragraphs 1 through 12 above
15   to the same effect as if set forth here verbatim.
16             14.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
17   who is obligated to make contributions to a multiemployer plan under the terms of the
18   plan or under the terms of a collectively bargained agreement shall, to the extent not
19   inconsistent with law, make such contributions in accordance with the terms and
20   conditions of such plan or such agreement.”
21             15.   Bubalo is an “employer” as defined and used in § 3(5) of ERISA [29
22   U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
23   within the meaning and use of section 515 of ERISA [29 U.S.C. § 1145].
24             16.   By the terms and provisions of the Master Agreement and related Trust
25   Agreements, and at all times material herein:
26                   (A)   Bubalo agreed to prepare and submit true, complete and accurate
27   written monthly contribution reports (“Monthly Reports”) to Plaintiffs on a timely
28   basis showing the identities of its employees performing work covered by the Master
                                                  5
                                                                                  COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 6 of 11 Page ID #:6



 1   Agreement, the number of hours worked by or paid to these employees, and based
 2   upon the hours worked or amounts paid to employees, the proper calculation of the
 3   fringe benefit contributions due for such employees. The Monthly Reports are either
 4   submitted in hard copy or electronically through an online reporting portal.
 5                   (B)   At all times material herein, Bubalo has been obligated to submit
 6   its Monthly Reports and pay its contributions to Plaintiffs at Plaintiffs’ administrative
 7   offices in Pasadena, California, on or before the 10th day of each successive month;
 8                   (C)   Bubalo agreed to permit Plaintiffs and their agents to conduct
 9   audits of payroll and related records in order to determine if fringe benefit
10   contributions have been properly paid pursuant to the Master Agreement and related
11   Trust Agreements; and
12                   (D)   Bubalo agreed to pay to Plaintiffs fringe benefit contributions,
13   benefits and/or withholdings on a monthly basis, and at specified rates for each hour
14   worked by, or paid to, applicable employees. These amounts are due and payable at
15   Plaintiffs’ administrative offices in Pasadena, California.
16             17.   Bubalo submitted Monthly Reports to Plaintiffs reflecting work
17   performed by Bubalo employees during the months of October 2018 through February
18   2019. By those Monthly Reports, Bubalo admitted that it owed Plaintiffs fringe
19   benefit contributions totaling at least $132,376.52, but Bubalo failed to pay to
20   Plaintiffs all of the fringe benefit contributions due in violation of the Master
21   Agreement and Trust Agreements, and its statutorily-mandated obligation under
22   section 515 of ERISA [29 U.S.C. § 1145], to timely pay fringe benefit contributions to
23   Plaintiffs pursuant to the Master Agreement and related Trust Agreements for that
24   work. Bubalo also failed to pay an additional $4,130.40 in contributions due to
25   Plaintiffs pursuant to an audit completed in December 2018 covering the time period
26   of August 2014 through 2018 (the “Audit”). Although Bubalo paid a portion of these
27   sums due pursuant to the settlement discussed in the second claim for relief discussed
28   ///
                                                 6
                                                                                    COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 7 of 11 Page ID #:7



 1   below, at least $33,643.84 remains due related to the Monthly Reports from October
 2   2018 through February 2019, and the Audit.
 3             18.   Plaintiffs are informed and believe, and thereon allege, that Bubalo has
 4   failed to pay or timely pay certain additional amounts of fringe benefit contributions
 5   not presently known to Plaintiffs due for work performed from March 2019 forward.
 6   These additional amounts will be established by proof.
 7             19.   Bubalo is a “delinquent,” as that term is used in the Master Agreement
 8   and related Trust Agreements.
 9             20.   Plaintiffs are informed and believe, and thereon allege, that there is no
10   legal excuse for Bubalo’s breach of its obligations under the Master Agreement and
11   related Trust Agreements in violation of section 515 of ERISA [29 U.S.C. § 1145].
12             21.   Bubalo has failed to pay or to timely pay contributions owed to Plaintiffs,
13   accruing since at least August 2014. Pursuant to the Master Agreement, Bubalo
14   agreed that in the event Bubalo failed to pay or to timely fringe benefit contributions
15   or otherwise comply with the terms and provisions of the Master Agreement and
16   related Trust Agreements, Bubalo would be considered delinquent with Plaintiffs and
17   would pay Plaintiffs the greater of $25.00 per month or ten percent (10%) of the total
18   amount then due as liquidated damages for each delinquency.
19             22.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
20   action by a fiduciary in which judgment is found in favor of the plan, the Court shall
21   award the plan:(i) the unpaid contributions, (ii) interest on the unpaid contributions,
22   (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
23   liquidated damages provided for under the plan in an amount not in excess of 20% (or
24   such higher percentage as may be permitted under federal or state law) of the amount
25   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
26   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
27   For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
28   unpaid contributions shall be determined by using the rate provided under the plan or,
                                                   7
                                                                                    COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 8 of 11 Page ID #:8



 1   if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
 2   as amended, 26 U.S.C. § 6621.
 3             23.   Pursuant to the Master Agreement, related Trust Agreements, and
 4   Section 502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Bubalo owes Plaintiffs
 5   liquidated damages in an amount currently unknown to Plaintiffs that will be
 6   established by proof.
 7             24.   Pursuant to the Master Agreement, related Trust Agreements, and
 8   Section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Bubalo owes Plaintiffs
 9   interest from the respective due dates on all unpaid fringe benefit contributions. The
10   exact amount of interest owed by Bubalo to Plaintiffs will be established by proof.
11             25.   By the Master Agreement and related Trust Agreements, Bubalo agreed
12   to pay Plaintiffs all legal costs and audit costs in connection with the collection of any
13   delinquency, whether incurred before or after litigation is commenced.
14             26.   It has been necessary for Plaintiffs to incur auditing costs and engage
15   legal counsel for the purpose of collecting said contributions and damages, and
16   Plaintiffs are entitled to their reasonable auditing costs and attorneys’ fees in
17   connection therewith pursuant to the Master Agreement, Trust Agreements, and
18   Section 502(g)(2)(D) of ERISA [29 U.S.C. § 1132(g)(2)(D)]. The exact amount of
19   the auditing costs and legal fees due and payable has not been ascertained at this time.
20   These amounts shall be established by proof.
21             27.   Pursuant to Section 502(g)(2)(E) of ERISA [29 U.S.C. § 1132(g)(2)(E)],
22   the Court may grant such other legal or equitable relief as the Court deems
23   appropriate. As part of Plaintiffs’ judgment, Plaintiffs’ shall request the Court to:
24                   (A)   Order Bubalo to post and deliver either a good faith deposit, or a
25   performance bond issued in favor of Plaintiffs in an amount determined by the Court
26   to be appropriate, and
27                   (B)   Order the creation of a constructive trust on all applicable property
28   and order the transfer of the applicable property to Plaintiffs, and
                                                   8
                                                                                    COMPLAINT
     1364815
 Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 9 of 11 Page ID #:9



 1                   (C)   Order Bubalo to pay to Plaintiffs all amounts due to Plaintiffs,
 2   including, but not limited to, the unpaid contributions, other damages for breach of
 3   contract, legal fees, audit costs, and other expenses and damages incurred.
 4                               SECOND CLAIM FOR RELIEF
 5                          Breach of Contract (Settlement Agreement)
 6             28.   Plaintiffs hereby incorporate by reference paragraphs 1 through 27
 7   inclusive of sub-paragraphs, to the same effect as if set forth verbatim.
 8             29.   On or about April 4, 2019, Bubalo entered into a written settlement
 9   agreement (“Settlement Agreement”) with Plaintiffs to resolve a dispute over Bonita’s
10   failure to pay fringe benefit contributions and related amounts owed to Plaintiffs
11   pursuant to the Master Agreement and related Trust Agreements based on its Monthly
12   Reports for October 2018 through February 2019, and the Audit. A true and correct
13   copy of the Settlement Agreement is attached hereto as Exhibit “A,” and the terms
14   and provisions of which are incorporated herein as if set forth in full.
15             30.   Pursuant to the Settlement Agreement, Bubalo admitted owing to the
16   Plaintiffs the principal amount of $154,112.84. Bubalo agreed to pay $150,420.06 to
17   resolve the Plaintiffs’ claim, plus interest on the declining balance, at the rate of eight
18   percent (8%) per annum accruing from April 30, 2019, until the balance was paid in
19   full. Bubalo agreed to pay the principal sum of $150,420.06, plus eight percent
20   interest, by paying $50,000.00 on or before April 8, 2019, $33,920.65 on or before
21   April 30, 2019, $33,920.95 on or before May 30, 2019; and $33,920.66 on or before
22   June 30, 2019, until all principal and interest due under the Settlement Agreement was
23   paid in full. The Settlement Agreement also required Bubalo to continue to timely
24   report and pay fringe benefit contributions to Plaintiffs pursuant to the Master
25   Agreement and Trust Agreements. Bubalo agreed that if it breached the Settlement
26   Agreement by failing to timely pay the monthly installments, and/or failing to adhere
27   to the Bubalo’s ongoing monthly contribution obligations under the Master
28   Agreement, and subsequently failed to time cure any such breach, then the entire
                                                 9
                                                                                    COMPLAINT
     1364815
Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 10 of 11 Page ID #:10



 1   balance due under the Settlement Agreement would become immediately due and
 2   owing, and Plaintiffs would have the right to file a lawsuit against Bubalo to collect
 3   all amounts owed under the Settlement Agreement, Master Agreement, Trust
 4   Agreements and ERISA, including attorneys’ fees and costs.
 5             31.   Bubalo breached the Settlement Agreement on May 20, 2019, when it
 6   failed to submit its Monthly Report and pay the fringe benefit contributions owed for
 7   work performed by its employees during the month of April 2019. Plaintiffs provided
 8   proper notice of the breach to Bubalo pursuant to the terms of the Settlement
 9   Agreement. Bubalo failed to timely cure the breach, resulting in default under the
10   Settlement Agreement. As of the date of this complaint, at least $33,643.84 remains
11   due and owing to Plaintiffs under the Settlement Agreement.
12             32.   Bubalo has since paid the Monthly Report for April 2019, but has failed
13   to pay the associated liquidated damages and interest due related to that April 2019
14   Monthly Report, and it has also failed to submit and pay its Settlement Agreement
15   installment payment due on June 30, 2019, as well as the liquidated damages and
16   interest due pursuant to its late paid June 2019 Monthly Report.
17             33.   There is no pending unsatisfied condition subsequent or legal excuse for
18   Bubalo’s failure to comply with the terms of the Settlement Agreement.
19             34.   As a result of Bubalo’s breach of the Settlement Agreement, Plaintiffs
20   have suffered damages including but not limited to the following: compensatory
21   damages, pre-judgment interest, attorneys’ fees and costs, and such other and further
22   relief as will be proved at the time of trial, or that the court may deem proper.
23                                            PRAYER
24             WHEREFORE, Plaintiffs pray for judgment against Bubalo as follows:
25             1.    For unpaid fringe benefit contributions in the sum of at least $33,643.84,
26   plus additional amounts as proved;
27             2.    For liquidated damages in amounts as proved;
28             3.    For interest in amounts as proved;
                                                  10
                                                                                    COMPLAINT
     1364815
Case 2:19-cv-06541-ODW-KS Document 1 Filed 07/29/19 Page 11 of 11 Page ID #:11



 1             4.    For auditing costs and reasonable attorneys’ fees and costs of suit
 2   incurred, in amounts as proved;
 3             5.    For such additional relief as this Court deems just and proper, including,
 4   but not limited to, the following:
 5                   5.1    An Order for the creation of a constructive trust on all applicable
 6   property, and an Order for the transfer of the applicable property to Plaintiffs; and
 7                   5.2    For a good faith deposit or performance bond in favor of Plaintiffs in
 8   an amount equal to the total amount determined by this Court to be due to Plaintiffs, as
 9   proved.
10

11   Dated: July 29, 2019                 Respectfully Submitted,
12                                        LAQUER URBAN CLIFFORD & HODGE LLP
13
                                          By: /S/ Susan Graham Lovelace
14                                            SUSAN GRAHAM LOVELACE
15                                            Counsel for Plaintiffs, Trustees of the Operating
                                              Engineers Pension Trust, et al.
16

17

18
                                      WAIVER OF JURY TRIAL
19
               Plaintiffs hereby waive a jury trial in this action.
20

21
     Dated: July 29, 2019                 LAQUER URBAN CLIFFORD & HODGE LLP
22

23
                                          By: /S/ Susan Graham Lovelace
                                            SUSAN GRAHAM LOVELACE
24                                          Counsel for Plaintiffs, Trustees of the Operating
                                            Engineers Pension Trust, et al.
25

26

27

28

                                                     11
                                                                                      COMPLAINT
     1364815
